DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending in this application.
Claim 1 is amended.
Claims 2 and 4 are cancelled
Claims 1, 3 and 5-6 are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 October 2018 is being considered by the examiner. 

Response to Amendments
Claim Interpretation
The limitation “a correlation between (a) the rate of decrease from the rotational speed of the motor” and “(b) the rate of increase from the magnitude of the current flowing through the motor” in claim 1 is interpreted by the examiner as characteristics of the motor for the applicant’s invention is equivalent to the characteristics of a standard motor. The steering control device includes a motor that is control by Ohms law. The rotational speed of the motor is correlated to the current flowing through the motor. 
The limitation “an estimated value” in claim 1 is a being interpreted by the examiner as a value based on the state of the current and rotational speed of the motor at the time immediately before the turning angle reaches the limit angle. The BRI of the claimed definition of “an estimated value” included a value that is set due to the motor reaching the state where the rotational speed decreases and the current increases before the turning angle reaches the limit angle. 
The limitation “performing correction processing that subtracts the estimated value from a detected-2-Application No. 15/674,834 magnitude of the current flowing through the motor at the time when the processor determines that the turning angle has reached the limit angle” in claim 1 is being interpreted for prior art purposes by the examiner as lowering the current command value by subtraction of a value based on the state of the motor’s current and rotational speed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ippei Yamazaki (WO2007093875 (A2); already of record in IDS). 
Regarding claim 1, Yamazaki teaches a steering control device configured to control a steering system including a turning actuator that turns steered wheels of a vehicle, the steering system assisting turning of the steered wheels in accordance with steering of a steering wheel, the turning actuator including a motor, the steering control device (Yamazaki: Para: 0020-0023; turning actuator is equivalent to electric motor, comprising: a processor configured to: control through feedback a current flowing through the motor to a current command value (Yamazaki: Para: 0006 Lines 28-29, 0034 Lines 26-29; current command value is equivalent to target current value); determine whether a turning angle of the steered wheels has reached a limit angle determined by a structure of the steering system (Yamazaki: Para: 0008 Lines 20-22; end determination processing portion is equivalent to stroke end judgement means, feedback processing portion is equivalent to feedback control); and prohibit a magnitude of the current command value from exceeding a limited current value, when the processor has determined that the turning angle has reached the limit angle (Yamazaki: Para: 0009 Lines 10-14, 0010 Lines 15-19, 0011 Lines 22-27, 0035 Lines 14-18; limited current value is equivalent to upper limit of the target current value), when the limited current value is obtained by performing correction processing that decreases a magnitude of a detected value of the current flowing through the motor at a time (Yamazaki: Para: 0004 Lines 11-12, 0009 Lines 25-4, 0016 Lines 15-17, 0017 Lines 18-21; current command value is equivalent to control amount of the motor).
Yamazaki doesn’t explicitly teach when the processor has determined that the turning angle has reached the limit angle. 
However, Yamazaki is deemed to disclose an equivalent teaching. While Yamazaki doesn’t explicitly teach the terms turning angle and limit angle, it does set forth a teaching of a steering position which is a turning of the wheel which can be measured by degrees, and Yamazaki also teaches a stroke end that is a mechanical limit of the device that can also be measured by degrees (Yamazaki: Para: 0008, 0010). 

In the following limitation, Yamazaki doesn’t explicitly teach wherein the limited current value is obtained by calculating an estimated value of a rate of increase in a magnitude of the current flowing through the motor from a rate of decrease in a rotational speed of the motor, based on a correlation between (a) the rate of decrease from the rotational speed of the motor at a time immediately before the processor determines that the turning angle has reached the limit angle to the rotational speed of the motor at a time when the processor determines that the turning angle has reached the limit angle and (b) the rate of increase from the magnitude of the current flowing through the motor at the time immediately before the processor determines that the turning angle has reached the limit angle to the magnitude of the current flowing through the motor at the time when the processor determines that the turning angle has reached the limit angle, and performing correction processing that subtracts the estimated value from a detected -2-Application No. 15/674,834 magnitude of the current flowing through the motor at the time when the processor determines that the turning angle has reached the limit angle.
However, Yamazaki is deemed to disclose an equivalent teaching. The current command value is based on the detected steering torque (Yamazaki: Para. 0002). Once the detected steering torque is determined to reach its stroke end the current flowing through the motor increases and the rate of change in the rotational speed of the motor 
The examiner has interpreted the rate of increase of the motor’s current to be correlated with the rate of decrease of the motor’s rotational speed due to Ohm’s law. Therefore, the subtracted estimated value would be based on the correlation between the current and rotational speed of the motor because the decrease of rotational speed and increase of current causes Yamazaki’s system to lower the current command value. The examiner is interpreting Yamazaki’s lowering of the current command value, target current value, to a preset value is equivalent to subtracting an estimated value from the magnitude of the current flowing through the motor. 

In the following limitations, Yamazaki doesn’t explicitly teach the rate of increase being estimated using a constant multiplied by an angular acceleration that is a rate of change of the rotational speed of the motor, and performing correction processing that subtracts the estimated value of the rate of increase in the magnitude of the current from a detected magnitude of the current flowing through the motor at the time when the processor determines that the turning angle has reached the limit angle.
However, Yamazaki is deemed to disclose an equivalent teaching. Yamazaki discloses a measured decrease of the rotational speed of the motor (Yamazaki: Para. 0009) which is the angular acceleration multiplied by one. Therefore estimating the rate of increase as one multiplied by the angular acceleration is taught when Yamazaki measures the change in the rotational speed of the motor. Yamazaki discloses once the speed decrease and the feedback current increase, the command value is set to a predetermined value. That predetermined value is reached by subtracting a variable amount from the feedback current to reach that predetermined value (Yamazaki: Para. 0009-0011). That variable amount is based on the correlation between the rotational speed of the motor and the rate of increase of the current.

In the following limitations, Yamazaki teaches set the current command value based on a detected value of steering torque so that the magnitude of the current command value increases as a magnitude of the detected value of the steering torque increases and so that the magnitude of the current command value decreases as the magnitude of the detected value of the steering torque decreases (Yamazaki: Para: 0002, 0012, 0041; current command value i.e. assist current value); estimate the current flowing through the motor immediately before the turning angle reaches the limit angle such that the estimated current is one of the current command value set by the processor and the limited current value, when the processor determines that the turning angle has reached the limit angle, the magnitude of the one of the current command value and the limited current value being smaller than the magnitude of the other (Yamazaki: Para: 0010, 0011, 0012); and set the current command value to be equal to or smaller than a magnitude of the estimated current (Yamazaki: Para: 0010), wherein: the processor makes a tentative determination that the turning angle has reached the limit angle (Yamazaki: Para: 0009, 0010, 0011).
 a main determination that the turning angle has reached the limit angle: a condition based on which the processor makes the main determination that the turning angle has reached the limit angle is a stricter condition than a condition based on which the processor makes the tentative determination that the turning angle has reached the limit angle. 
However, Yamazaki is deemed to disclose an equivalent teaching. Yamazaki discloses a stroke end judgement that judges the steering position has reached the stroke end when the actual current value changes to an increase side and the motor control amount changes to a decrease side (Yamazaki: Para. 0007). Yamazaki's determination process requires conditions one through four to be true to determine the steering position has reached the stroke end (Yamazaki: Para. 0046). The required four conditions is a stricter condition than the actual current value changes to an increase side and the motor control amount changes to a decrease side.
	It would be obvious to one of ordinary skill in the art at the time the invention was filed to a condition based on which the processor makes the main determination that the turning angle has reached the limit angle is a stricter condition than a condition based on which the processor makes the tentative determination that the turning angle has reached the limit angle in order to mechanically restrict a terminal end of a steerable range based on the detected state of the change of the actual current value and the detected state of change of the control amount of the motor.
In the following limitation, Yamazaki teaches the processor estimates the current flowing through the motor immediately before the turning angle reaches the limit angle such that the estimated current is one of the limited current value and the current command value at a time when the tentative determination that the turning angle has reached the limit angle is made, the magnitude of the one of the limited current value and the current command value being smaller than the magnitude of the other, and the limited current value being obtained by performing the correction processing that decreases the magnitude of the detected value of the current flowing through the motor at the time when the tentative determination that the turning angle has reached the limit angle is made, based on the rate of change in the rotational speed of the motor; and the processor prohibits the magnitude of the current command value from exceeding the estimated current, when the main determination that the turning angle has reached the limit angle is made (Yamazaki: Para: 0007, 0009, 0010, 0012).
Regarding claim 3, Yamazaki teaches the steering control device according to claim 1 (Yamazaki: Para: 0020-0023), wherein: the processor executes upper limit guard processing on the magnitude of the current command value (Yamazaki: Para: 0003 Lines 23-2); to set an upper limit guard value of the current command value such that the upper limit guard value decreases as the magnitude of the rotational speed of the motor increases (Yamazaki: Para: 0003 Lines 23-2, 0009 Lines 25-6); and the processor estimates the current flowing through the motor immediately before the turning angle reaches the limit angle such that the estimated current is one of the current command value that is subjected to the upper limit guard processing and the limited current value, the magnitude of the one of the current command value and the limited current value being smaller than the magnitude of the other (Yamazaki: Para: 0010).
the processor executes upper limit guard processing on the magnitude of the current command value to set an upper limit guard value of the current command value such that the upper limit guard value decreases as the magnitude of the rotational speed of the motor increases.
However, Yamazaki does teach the rotation of the motor suddenly coming to a stopped state will created a rapid group in current showing that the current limit is inversely proportional to the linear actuator/electric motor’s speed (Yamazaki: Para: 003 Lines 23-2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed relationship because the reference teaches the current and the linear actuator/electric motor’s speed are inversely proportional (Yamazaki: Para: 0012 Line 5-6). 
Regarding claim 5, Yamazaki teaches the steering control device according to claim 1 (Yamazaki: Para: 0020-0023), wherein: the processor controls a voltage that is applied to the motor based on an output value of an integral element obtained by using, as an input, a difference between the current flowing through the motor and the current command value (Yamazaki: Para: 0031 Lines 2-6); and the processor sets the current command value by performing the correction processing that decreases the magnitude of the estimated current, based on the rate of change in the rotational speed of the motor (Yamazaki: Para: 0002 Lines 19-22, 0009 Lines 6-9).
Yet, Yamazaki doesn’t explicitly teach controls a voltage that is applied to the motor.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have identified the electricity and the voltage signal as the motor’s command voltage because the invention was dealing with improving the control a motor for the steering system (Yamazaki: Para: 0001).
Regarding claim 6, Yamazaki teaches the steering control device according to claim 1 (Yamazaki: Para: 0020-0023), wherein: the processor controls a voltage that is applied to the motor based on an output value of an integral element obtained by using, as an input, a difference between the current flowing through the motor and the current command value (Yamazaki: Para: 0006 Lines 6-8, 0035 Lines 11-15); and when the processor prohibits the magnitude of the current command value from exceeding the limited current value (Yamazaki: Para: 0002 Lines 10-12, 0011).
Yet, Yamazaki doesn’t explicitly teach the processor makes a gain of the integral element larger than the gain when the processor does not execute the processing that prohibits the magnitude of the current command value from exceeding the limit current value. 
Note that in the discussion of the prior art, (Yamazaki: Para: 0003)  does sets forth that it is well known in the art to use a gain control of a feedback control when overshooting current is detected to reduce the current.  In a further embodiment of the invention, in (Yamazaki: Para: 0011), the reference further teaches an improvement in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include gain control and thus make the gain of the integral element larger, in view of the background of Yamazaki in (Yamazaki: Para: 0003), to reduce excess current when overshooting of current is detected, particularly when the end-time limit processing portion does not execute processing, as such is similarly described in (Yamazaki: Para: 0011), when the steering position has reached a mechanical end as described.

Response to Arguments
Applicant’s arguments, filed on 22 December 2020, with respect to the rejection of claims 1, 3 and 5-6 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
Applicant argues that the office action infers the “Examiner’s own views into Yamazaki and has utilized impermissible hindsight” when claiming the actual current value increases as the motor’s rotational speed decreases as taught by the prior art and are known in the field as motor characteristics.
In response to the argument above, Yamazaki’s description of the related art discloses the steering wheel turned to a stroke end where the rotation of the motor 
	Applicant next argues that Yamazaki does not disclose claim 1. Specifically, “subtracting the estimated value of the rate of increase in the magnitude of the current from a detected magnitude of the current flowing through the motor at the time when the processor determines that the turning angle has reached the limit angle” is not equivalent to what is being taught by Yamazaki.
	In response to the argument above, Yamazaki uses a controller (Yamazaki: Para. 0009) to calculate the motor feedback deviation between the target current value and the actual current value (Yamazaki: Para. 0006, 0008, 0034). The system judges that the steering position has reached a stroke end by the degree of increase of the actual current and the degree of decrease of rotational speed of the motor by a predetermined value (Yamazaki: Para. 0009) and set an upper limit of the current to restrict the current through the motor to the current detected immediately before it is 
Applicant next argues that Yamazaki does not teach a main and tentative determinations. 
In response to the argument above, Yamazaki discloses quickly detecting the stroke end strike and restricting the current command amount when the degree of increase of the actual current is greater than or equal to a predetermined value and the degree of decrease of the motor control amount is greater than or equal to a predetermined value (Yamazaki: Para. 0007) which is a tentative determination of the stroke end. Yamazaki discloses a determination process where conditions 1 through 4 must be met to determine the turning angle has reached the limit angle (Yamazaki: Para. 0046) which is a main determination with stricter requirements. 
Applicant next argues that “the art is entirely lacking any suggestion of the determinations being made by the claimed processor.”
In response to the argument above, the arguments pertaining to the tentative and main determinations made by the processor in claim 1. Yamazaki discloses quickly detecting the stroke end strike and restricting the current command amount when the degree of increase of the actual current is greater than or equal to a predetermined value and the degree of decrease of the motor control amount is greater than or equal to a predetermined value (Yamazaki: Para. 0007) which is a tentative determination of the stroke end. Yamazaki discloses a determination process where conditions 1 through 4 must be met to determine the turning angle has reached the limit angle (Yamazaki: 
Applicant next argues that Yamazaki does not teach “the specific concepts of prohibiting the magnitude of the current command value from exceeding the estimated current, when the main determination that the turning angle has reached the limit angle.”
In response to the argument above, the argument is merely a repetition of the applicant’s first arguments and were addressed above. 
The applicant next argues that “the rate of increase being estimated using a constant multiplied by an angular acceleration that is a rate of change of the rotational speed of the motor” is not taught by Yamazaki “which lacks any such calculations.” 
In response to the argument above, the applicant’s claim language would have to include the number one as a constant. The broadest reasonable interpretation would have to be the rate of increase multiplied by one which is an angular acceleration. Yamazaki discloses a measured decrease of the rotational speed of the motor (Yamazaki: Para. 0009) which is the angular acceleration multiplied by one. Therefore estimating the rate of increase as one multiplied by the angular acceleration is taught when Yamazaki measures the change in the rotational speed of the motor. 
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663